Citation Nr: 1514307	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Nichelle Hughes


WITNESSES AT HEARING ON APPEAL

Veteran & N.H.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2012 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.  

In March 2013, the Board remanded these claims to obtain any outstanding service treatment and/or personnel records, to obtain outstanding VA treatment records, to obtain Social Security records, and to obtain records from Windsor Cheviot Nursing Home.  Requests for additional service records were made but no additional records were recovered.  The Board notes that Social Security records and updated VA treatment records were obtained and associated with the claims file.  The Veteran was sent a request in June 2013 for authorization to obtain the records from Windsor Cheviot, but he did not complete the authorization.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now ready for appellate review.

The Board notes this appeal originally included entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  The Veteran was granted entitlement to service connection for PTSD with depressive symptoms in a January 2014 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding of in-country service in Vietnam, or any other exposure to herbicides during service, and there is no competent evidence otherwise linking the Veteran's current diabetes mellitus to active service.

2.  The Veteran's single service-connected disability does not result in physical or mental incapacity that prevents him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Entitlement to SMC, based on the need for the regular aid and attendance of another person, is not established.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. 
§§ 3.350, 3.352 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in February 2006 and April 2006 that fully addressed the entire notice element and was sent prior to the initial regional office decision in these matters.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in April 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits and the criteria for SMC.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and Social Security records.  The Veteran was afforded a VA examination in June 2006.

The Board notes that the Veteran was not afforded a VA examination specifically for his claimed diabetes mellitus, type 2.  Under the VCAA, VA is obliged to provide an examination when the Veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service, there is evidence of current disability or recurrent symptoms, and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Here, the diagnosis of diabetes mellitus, type 2, is firmly established.  Further, as discussed below, the Veteran's claim rests on his assertion that he was exposed to herbicides, which would trigger a presumption of service connection.  Therefore, in this case, the Veteran's claim turn largely on the location of his service (establishing his purported exposure to herbicides), rather than on any medical question.  Moreover, the Veteran makes no contention that his diabetes had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2012 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a representative of the Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Diabetes Mellitus, Type 2, to Include as Due to Exposure to Herbicides

The Veteran asserts his diabetes mellitus, type 2, is due to exposure to herbicides during service while stationed on the USS Vesuvius.  He does not claim, and the evidence does not otherwise suggest, that this disorder began during service or within one year of service discharge. 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus, type 2, is such a disease.  38 C.F.R. § 3.309(e). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Facts & Analysis

The Veteran's service records were reviewed.  They do not contain any complaints, symptoms, treatment or diagnosis of diabetes mellitus, type 2.

Post service, the Veteran has been diagnosed with diabetes mellitus, type 2.  See August 2004 VA Outpatient Note. 

The evidence does not show, nor does the Veteran contend, that he experienced the onset of diabetes mellitus during his period of active service.  Additionally, his service treatment records do not reflect any complaints of, or treatment sought for, any problem related to blood sugar or symptoms of diabetes.  Without an in-service incurrence or aggravation of disease, service connection of diabetes mellitus is not warranted on a direct basis.  38 C.F.R. § 3.303. 

The Veteran's date of diagnosis is in approximately August 2004.  A VA treatment note from August 2004 indicates that the Veteran had an elevated Hgb A1c, but had never been officially diagnosed with diabetes.  A diabetes consultation was called, and the Veteran was diagnosed with diabetes, started on glyburide and attended diabetes education classes.  There is no evidence that the Veteran was diagnosed with diabetes before that date, which is more than 35 years after service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  The Veteran does not contend that his diabetes manifested earlier than 2004.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Therefore, direct service connection fails in this case.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for diabetes as a chronic disease fails because there is no medical evidence of record to show a diagnosis of diabetes mellitus within one year of the Veteran's separation from active service in 1965.  
38 C.F.R. §§ 3.307, 3.309.

Importantly, however, as stated previously, diabetes mellitus, type 2, is a disease presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, this claim depends on whether exposure to herbicides is demonstrated by the evidence of record.

Service records establish that the Veteran served during the presumptive periods of the Vietnam conflict, as set forth above.  However, the evidence indicates that he did not serve in the Republic of Vietnam, but instead was in the surrounding deep waters.  Accordingly, the presumption for service connection based on herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307(a)(6); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The Board recognizes that qualifying service in the Republic of Vietnam includes service on the inland waterways, but it does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d 1168 ; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  Although what constitutes "inland waterways" is not defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  This Manual states that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the M21-1MR clearly states that service aboard a deep draft ship that merely anchored in an open deep-water harbor or operated along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.

Personnel records show that the Veteran was stationed on the USS Vesuvius (AE-15) from July 1965 to October 1965. 

VA has created a directory of ships that are known to be associated with service in Vietnam and exposure to herbicides.  The list includes ships that operated primarily or exclusively on Vietnam's inland waterways, that operated temporarily on Vietnam's inland waterways or docked to the shore, and that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly.  The USS Vesuvius is not on this list.  

Additionally, a request was sent to the U.S. Army & Joint Services Records Research Center (JSRRC) for information on the USS Vesuvius.  The JSRRC responded that the USS Vesuvius was in the official waters of the Republic of Vietnam in July 1965, August 1965, September 1965 and October 1965.  The report also noted that the USS Vesuvius visited ports in Hong Kong and Subic Bay in the Philippines; however, there was no indication that crewmembers went ashore in Vietnam.

The Board also notes that personnel records indicate the Veteran served aboard the USS Aludra (AF-55) in 1964 and 1965.  This ship is listed on the VA's directory of ships known to be associated with exposure to herbicides.  Importantly, the Veteran served aboard that ship in 1964 and 1965, but the USS Aludra did not dock to shore or pier in Vietnam until several years after the Veteran was discharged from service, in 1969.

Finally, there is no argument or indication that the Veteran disembarked the ship and physically set foot within the Republic of Vietnam.  To the contrary, his service personnel records show no leave taken from the USS Vesuvius during the time it was in the official waters of Vietnam.  The Veteran has also denied physically entering Vietnam.  See September 2012 BVA Hearing Transcript, page 4.

In reviewing the Veteran's claim, the Board has reviewed his statements.  Lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  His evidence about service on the USS Vesuvius was candid and credible, but the assumptions or beliefs he discussed in which he attributed his subsequent diagnosis of diabetes to possible exposure to herbicides is not competent or credible, as the JSRRC memorandum shows that it was unable to document that the Veteran was exposed to herbicides while stationed aboard the USS Vesuvius.  The Veteran did not provide additional detailed information such as specific dates of operations in ports or inland waters so that further research in records such as deck logs was feasible.  

The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, after considering all of the evidence of record, the Board finds that there is no evidence that the Veteran was directly or presumptively exposed to herbicides during his service.  As such, service connection for diabetes mellitus based on exposure to herbicides is not warranted.  Also, as previously discussed, the evidence does not show that service connection for diabetes mellitus is warranted under any other theory of entitlement. 

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for diabetes mellitus, type 2.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to SMC based on the Need for Aid and Attendance

The Veteran contends that his service-connected PTSD symptoms require the need for aid and attendance.  The Board notes that the Veteran is currently receiving a special monthly pension based on the need for aid and attendance due to residuals of his nonservice-connected strokes.

Applicable Laws

SMC is payable where a Veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2014).  Pursuant to 38 C.F.R. § 3.351(b) (2014), a Veteran will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2014). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) (2014) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.  Id. 

Facts & Analysis

The Board initially notes that the Veteran has not contended or demonstrated that he has a visual impairment to the extent that he was blind or nearly blind, and the evidence of record does not so suggest.  Furthermore, although the evidence indicates the Veteran was being treated in a long-term care facility, such care is the result of his nonservice-connected stroke residuals.  As such, the foregoing analysis will focus on whether there is a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2014).

Unfortunately, the weight of the medical evidence shows that the Veteran's limitations in his activities of daily living and the inability to protect himself against the hazards or dangers incident to daily life are largely due to a non-service-connected disability, particularly, residuals of multiple strokes. 

The Veteran is currently service connected for PTSD with depressive features, rated 50 percent disabling.

The Veteran was afforded a VA examination in June 2006.  It was noted that he used a two-wheel walker for support, and tended to drag his left leg due to hemiparesis, status post stroke.  The examiner noted that the Veteran was not capable of protecting himself from hazards and dangers in his daily environment due to hemiparesis, status post two strokes.  The Board notes that the Veteran is not service connected for his strokes.  

More recently, the Veteran was afforded a VA examination in January 2014 for his service-connected PTSD with depressive features.  The examiner noted that the Veteran has had a total of six strokes, which have left him with the inability to communicate accurately with memory lapses and inappropriate affect.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's daughter reported that the Veteran was angry at home, but functioned well in his managerial role while he was still working.  The examiner stated that the Veteran walked with a walker, has a feeding tube, is incontinent and unable to dress himself, and requires full time care, all due to strokes caused by high blood pressure.

Review of the foregoing reveals that PTSD is not mentioned at any point as a disability which necessitates the need of the Veteran for the aid and attendance of another person, or which results in his being unable to protect himself from the hazards or dangers incident to his or her daily environment.  While the Veteran's nonservice-connected stroke residuals were found during the VA examinations in June 2006 and January 2014 to limit the Veteran's ability to interact socially, maintain employment, and affected the Veteran's ability to perform self-care and ambulate, in no instance has an examiner determined that the Veteran's PTSD resulted in the need for the regular aid and attendance of another person, nor has PTSD been shown to limit the Veteran's ability to protect himself against the hazards or dangers incident to daily life.

The Board does not dispute the Veteran's contentions that he is in need of aid and attendance.  However, the evidence of record does not suggest that such need for aid and attendance results from debilitating effects of his service-connected disability, but rather from the effects of his nonservice-connected strokes.  

The Board finds that the preponderance of the evidence favors a finding that any need for aid and attendance results from the Veteran's residuals of strokes, and not from the Veteran's service-connected PTSD.  Accordingly, the claim for SMC based on the need for the regular aid and attendance of another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350. 3.352(a). 


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is denied.

Entitlement to SMC, based on the need for aid and attendance, is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


